         Case 1:18-gj-00034-BAH Document 59 Filed 05/31/19 Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

 IN THE MATTER OF                                  No. 18-GJ-34

 GRAND JURY INVESTIGATION



                                     STATUS REPORT

       Pursuant to the Court’s Minute Order dated May 29, 2019, the United States hereby notifies

the Court that its Order [Doc. No. 36], holding Mr. Andrew Miller in civil contempt, may be

discharged.


                                     Respectfully submitted,

                                     JESSIE K. LIU
                                     U.S. Attorney for the District of Columbia

                                     By:    /s/
                                     Jonathan Kravis
                                     Assistant United States Attorney

                                     Aaron Zelinsky
                                     Special Assistant United States Attorneys
                                     555 4th Street NW
                                     Washington, D.C. 20530


Dated: May 31, 2019
